DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, Applicant claims that the free-form prism-lens has a first surface that has “features that are rotationally symmetric about an axis of the first surface of the free-form prism lens”. Applicant’s specification states in [0048] that a free-form optical surface is “an optical surface that is by design non-rotationally symmetric and / or has non-symmetric features.” It isn’t clear that a free-form prism lens surface can have symmetric features based on the applicant’s definition. Further, there is no definition or limitation as to what constitutes a lens “feature” by the applicant. The limitations of the second surface have the same issue as the first surface. Claim 8 depends from claim 5.
For the purposes of this action the claim language will be interpreted such that any part of a lens that has rotational symmetry satisfies the limitation.

Regarding claim 15, applicant’s amendment failed to clarify all of the issues of the claim. It is now clear that the object of focus is something in the external environment. However, it is not clear that a displayed image that is not the object of focus- (applicant has explicitly stated in the claim that the external object is what is being focused on) could induce eye rotation by lateral translation. Further, even if such a movement were to induce translation, the object being focused could not remain within the direction of gaze of the individual. 
Additionally, the applicant is claiming that the lateral translation is “in dependence upon a measure of distance from the user to an object in the external environment” in the first paragraph of the claim and then in the second paragraph it is claimed “the amount of lateral translation is a function of at least one of…micro-display width, the distance to the viewed object, and the horizontal angular field of view…” The applicant’s first paragraph states that the lateral translation specifically depends on the object distance and then the second paragraph lists the object distance as one of plurality of dependencies. Therefore, it is not clear if the object distance is a requirement or not. 
For the purpose of this action the office will interpret the claim such that the object distance is an alternative method of determining image translation.


Allowable Subject Matter
Claims 16 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 1, 25 and 28 are objected to because of the following informalities: 

Claim 1: “…a right side of the head of the user greater than a vertical axis…” should be “…a right side of the head of the user is greater than a vertical axis…”.  
Claim 25 and 28: …”a microdisplay  for projecting image-light onto a predetermined region of the first free-form surface of said free-form prism-lens;,” should be “…a microdisplay (Fig. 3 microdisplay) for projecting image-light onto a predetermined region of the first free-form surface of said free-form prism-lens;[[,]]”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8-9, 13, 15, 24-26, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (PGPUB 20140009845 of record) in view of Border et al. (PGPUB 20160116979 of record).

Regarding claim 1, Cheng discloses a near-to-eye (NR2I) display system comprising: 
a first assembly comprising (Fig. 3): 
a first free-form prism lens (110 and [0027]), 
a first microdisplay (130) for projecting image-light onto a predetermined region of a first surface (3) of said first free-form prism-lens, said image light performing two internal reflections within the first free-form prism-lens before exiting the first free-form prism-lens for viewing by the user with an eye (reflections from 1’ and 2), 
the first microdisplay is fixedly positioned at a predetermined position relative to said first surface of the first free-form prism lens (Fig. 3);
the first surface of the first free-form lens is a surface of the first free-form lens towards the first micro-display (Fig. 3); and
the first microdisplay and first free-form prism lens together present an image to the user which has a field-of-view in a horizontal axis defined from a left side of a head of the user to a right side of the head of the user [is] greater than a field-of-view in a vertical axis defined from a top of the head of the user to bottom of the head of the user (Table 1 where the horizontal FOV is 45 degrees and the vertical is 32 degrees).
Cheng does not explicitly disclose a first casing; the first microdisplay and the first free-form lens are each fixedly attached to the first casing; the first assembly is attached to the body of the NR2I system such that first microdisplay and first free-form prism lens are disposed laterally along the horizontal axis; and the two internal reflections within the first free-form prism lens occur across an axis of the first free-form prism lens parallel to the horizontal axis.
However, Border teaches a head mounted display (102) comprising a first casing (Fig. 14d, 102); the first microdisplay ([0227]) and the first free-form lens ([0227]) are each fixedly attached to the first casing (Fig. 14d); the first assembly is attached to the body of the NR2I system such that first microdisplay and first free-form prism lens are disposed laterally along the horizontal axis (Fig. 8a-b); and the two internal reflections within the first free-form prism lens occur along the horizontal axis (Fig. 8a-b).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cheng and Border such that the display and free-form prism lens were rotated such that display light traveled horizontally (left to right) with respect to the wearer’s eyes and that the display and free-form prism lens were attached to a first casing motivated by improving portability.

Regarding claim 5, as best understood, modified Cheng discloses wherein the first surface of the first free-form prism-lens is defined by a surface that is configured to transmit the received light from the first microdisplay into the body of the free-form prism-lens towards a second surface of said first free-form prism-lens (Cheng shows in Fig. 3 light being transmitted through the surface 3 towards 1’)  and has features that are rotationally symmetric about an axis of the first surface of the free-form prism lens (the edge of the lens shown in Fig. 1 of Cheng is rotationally symmetric - there’s an edge of the lens no matter the rotation of the surface and also see [0048] where it has single-plane symmetry); 
the second surface of the first free-form prism-lens is defined by a surface that is configured to internally reflect over a first portion of the second surface light from the first microdisplay entering the prism-lens through the first surface towards a third surface (2 of Cheng as seen in Fig. 1) of the first free-form prism-lens, is configured to transmit over a second portion of the third 40surface light reflected from the second surface towards the user's eyes (Cheng shows in Fig. 3 shows light reflecting from surface 1’ towards surface 2 and then back through another portion of surface 1’ towards a user’s eye), and has features  that are non-rotationally symmetric about an axis of the second surface of the free-form prism lens (the edge of the lens shown in Fig. 1 of Cheng is rotationally symmetric - there’s an edge of the lens no matter the rotation of the surface and also see [0048] where it has single-plane symmetry); and 
the third surface of the first free-form prism-lens is configured to receive the light reflected by the first portion of the second surface and internally reflect the light back towards the second portion of the second surface (Cheng shows in Fig. 1 surface 1’ reflects light towards surface 2 and internally reflects light back towards the second surface where it passes through, 1’), 
wherein the first free-form prism-lens is oriented such that this internal folding of the light occurs along the same orientation as the wider horizontal field of view of the display (Fig. 8b of Border shows light folding occurring at a wider horizontal view of a user).

Regarding claim 8, modified Cheng discloses wherein a sub-portion of the first portion of the second surface of the first free-form prism-lens that does not overlap the second portion of the second surface of the first free-form prism-lens is at least one of coated with a reflective material; and coated with a material to block external light entering the freeform prism ([0272]-[0273] discuss eye cover 1402 of Border); and
the second surface of the first free-form lens is disposed towards the eye of the user (Fig. 14 a and b. Border shows eye cover 1402 to be on the eye side of the lens and states that it blocks light from other sources).

Regarding claim 13, modified Cheng discloses wherein a final design of the first free-form prism-lens is established in dependence upon a plurality of design simulations of the first free-form prism lens ([0034]-[0035], [0047]-[0048] where the system was optimized using four representative wavelengths of light);
each design simulation of the plurality of simulations is performed at a plurality of predetermined wavelengths of the plurality of predetermined wavelengths ([0047]); and
each predetermined wavelength of the plurality of wavelengths is associated with a specific colour pixel within the first microdisplay (See wavelengths in Fig. 12A and note that an LCD, Table 1, is made of red, green and blue pixels).

Regarding claim 15, as best understood, modified Cheng discloses wherein a displayed image to the user is dynamically digitally laterally translated upon the first microdisplay in dependence upon a measure of a distance from the user to an object in the external environment associated with a location of their focus within the image in order to induce inward rotation of the user's eye as the distance to the object reduces ([0371] of Border); and 
the amount of lateral translation is a function of at least one of the micro-display width, the distance to the viewed object, and the horizontal angular field of view of the NR2I display ([0371] of Border).

Regarding claim 24, Cheng discloses a near-to-eye (NR2I) display system comprising: 
an assembly comprising (Fig. 3): 
a free-form prism lens (110 and [0027]); and 
a microdisplay (130) for projecting image-light onto a first surface (3) of said freeform prism-lens, said image light projecting onto a second surface of said freeform prism-lens performing a first internal reflection to a third surface of the freeform prism-lens, a second internal reflection from the third surface towards a predetermined region of the second surface whereupon the light exits the freeform prism-lens towards the user's eye through said predetermined region of the second surface (reflections from 1’ and 2); 
the microdisplay and free-form prism lens together present an image to the user which has a greater field-of-view in a horizontal axis defined by an axis between a left side of a head of the user and a right side of the head of the user than a vertical axis defined from a top of the head of the user to bottom of the head of the user and perpendicular to the horizontal axis (Table 1 where the horizontal FOV is 45 degrees and the vertical is 32 degrees);
the microdisplay is fixedly positioned at a predetermined position relative to said first surface of the free-form prism lens (Fig. 3); 
the first surface of the free-form prism lens is a surface of the free-form lens towards the micro- display (Fig. 3); and Page 11 of 24MR4465-117/C Application No. 16/821,026 Response to non-final Office Action dated 19 May 2021 
Cheng does not disclose a casing; wherein external light is prevented from entering substantially all the second surface excluding said predetermined region of the second surface through a coating applied to a remainder of the second surface of the freeform prism-lens; the two internal reflections within the free-form prism lens occur across an axis of the free-form prism lens parallel to the horizontal axis; the assembly is attached to a body of the NR2I system such that the microdisplay and free-form prism lens are disposed laterally along another axis parallel to the horizontal axis; the microdisplay and the free-form lens are each fixedly attached to the first casing; the remainder of the second surface of the free-form prism-lens is defined by the second surface of free-form prism lens minus the predetermined region of the second surface.
However, Border teaches that the head-mounted display (102) comprising a casing (102); wherein external light is prevented from entering substantially all the second surface excluding said predetermined region of the second surface through a coating applied to a remainder of the second surface of the freeform prism-lens (10420 and [0517]); the two internal reflections within the free-form prism lens occur across an axis of the free-form prism lens parallel to the horizontal axis (Figs. 8a-b); the assembly is attached to a body of the NR2I system such that the microdisplay and free-form prism lens are disposed laterally along another axis parallel to the horizontal axis (Fig. 14d); the microdisplay and the free-form lens are each fixedly attached to the first casing (Fig. 14d); the remainder of the second surface of the free-form prism-lens is defined by the second surface of free-form prism lens minus the predetermined region of the second surface ([0517]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cheng and Border such that the display and free-form prism lens were rotated such that display light traveled horizontally (left to right) with respect to the wearer’s eyes and that the display and free-form prism lens were attached to a first casing motivated by improving portability.

Claim 25 Cheng discloses near-to-eye (NR2I) display system comprising: 
a body of the NR2I system ([0003] Head mounted); 
a assembly comprising (Fig. 3): 
a free-form prism lens comprising (110 and [0027]): 
a first free-form surface (3) configured to receive light from a micro-display and transmit the received light into the body of the free-form prism-lens (Fig. 3); 
a second free-form surface (1') configured to receive the light transmitted into the body of the free-form prism-lens from the first free-form surface and configured to reflect the received light at the second free-form surface (Fig. 3); and 
a third free-form surface (2) configured to receive the light reflected by the second free-form surface and to at least partially reflect the light back towards the second free-form surface and then out of the prism-lens (Fig. 3); and 
a microdisplay (Fig. 3 microdisplay) for projecting image-light onto a predetermined region of the first free-form surface of said free-form prism-lens (Fig. 3); 
the microdisplay is fixedly positioned at a predetermined position relative to said first surface of the free-form prism lens (Table 1 and Fig. 3); 
the reflection at the second free-form surface and the at least partial reflection at the third free-form surface occur within a selected folding plane (Fig. 3). 
Cheng does not explicitly disclose a casing; 
wherein the microdisplay and the free-form lens are each fixedly attached to the casing; 
the microdisplay and free-form prism lens are disposed laterally along a horizontal axis defined from a left side of a head of the user to a right side of the head of the user; 
the selected folding plane is the horizontal axis; and 
the NR2I display systems has a field of view in the folding plane greater than another field of view in a plane perpendicular to the folding plane.
However, Border teaches a head mounted display (102) comprising a casing (Fig. 14d, 102); wherein the microdisplay and the free-form lens are each fixedly attached to the casing (Fig. 14d); 
the microdisplay and free-form prism lens are disposed laterally along a horizontal axis defined from a left side of a head of the user to a right side of the head of the user (Fig. 14d);; 
the selected folding plane is the horizontal axis; and 
the NR2I display systems has a field of view in the folding plane greater than another field of view in a plane perpendicular to the folding plane (Fig. 8a-b).

Regarding claim 26, modified Cheng discloses wherein the second free-form surface of the free-form prism-lens is configured to internally reflect over a first portion of the second free-form surface light from the microdisplay entering the prism-lens through the first free-form surface towards a third free-form surface of the free-form prism-lens and is configured to transmit over a second portion of the second free-form surface light reflected from the third free-form surface towards the user's eyes (Fig. 3); 
a sub-portion of the first portion of the second free-form surface of the free-form prism-lens that does not overlap the second portion of the second free-form surface of the free-form prism-lens is at least one of: 
	coated with a reflective material; and 
	coated with a material to block external light entering the freeform prism ([0272]-[0273] discuss eye cover 1402 of Border); and 
the second free-form surface of the free-form prism lens is disposed towards the eye of the user (Fig. 14 a and b. Border shows eye cover 1402 to be on the eye side of the lens and states that it blocks light from other sources).

Regarding claim 28, Cheng discloses a near-to-eye (NR2I) display system comprising: 
a body of the NR2I system ([0003] Head mounted); 
a assembly comprising (Fig. 3): 
a free-form prism lens comprising (110 and [0027]): 
a first free-form surface (3) configured to receive light from a micro-display and transmit the received light into the body of the free-form prism-lens (Fig. 3); 
a second free-form surface (1') configured to receive the light transmitted into the body of the free-form prism-lens from the first free-form surface and configured to reflect the received light at the second free-form surface (Fig. 3); and 
a third free-form surface (2) configured to receive the light reflected by the second free-form surface and to at least partially reflect the light back towards the second free-form surface and then out of the prism-lens (Fig. 3); and 
a microdisplay (Fig. 3 microdisplay) for projecting image-light onto a predetermined region of the first free-form surface of said free-form prism-lens (Fig. 3);
the microdisplay is fixedly positioned at a predetermined position relative to said first surface of the free-form prism lens (Table 1 and Fig. 3); 
the reflection at the second free-form surface and the at least partial reflection at the third free-form surface occur within a selected folding plane (Fig. 3); 
 and 
a spatial distortion at a maximum field angle of the free-form prism lens is less than 10% (Table 1, [0054] and Fig. 11 where distortion can be as low as 1.4% in some examples).
Cheng does not explicitly disclose a casing; 
wherein the microdisplay and the free-form lens are each fixedly attached to the casing; 
the microdisplay and free-form prism lens are disposed laterally along a horizontal axis defined from a left side of a head of the user to a right side of the head of the user; 
the selected folding plane is the horizontal axis; and 
the NR2I display systems has a field of view in the folding plane greater than another field of view in a plane perpendicular to the folding plane.
However, Border teaches a head mounted display (102) comprising a casing (Fig. 14d, 102); wherein the microdisplay and the free-form lens are each fixedly attached to the casing (Fig. 14d); 
the microdisplay and free-form prism lens are disposed laterally along a horizontal axis defined from a left side of a head of the user to a right side of the head of the user (Fig. 14d);; 
the selected folding plane is the horizontal axis; and 
the NR2I display systems has a field of view in the folding plane greater than another field of view in a plane perpendicular to the folding plane (Fig. 8a-b).

Regarding claim 29, modified Cheng discloses wherein the second free-form surface of the free-form prism-lens is configured to internally reflect over a first portion of the second free-form surface light from the microdisplay entering the prism-lens through the first free-form surface towards a third free-form surface of the free-form prism-lens and is configured to transmit over a second portion of the second free-form surface light reflected from the third free-form surface towards the user's eyes (Fig. 3); 
a sub-portion of the first portion of the second free-form surface of the free-form prism-lens that does not overlap the second portion of the second free-form surface of the free-form prism-lens is at least one of: 
	coated with a reflective material; and 
	coated with a material to block external light entering the freeform prism ([0272]-[0273] discuss eye cover 1402 of Border); and 
the second free-form surface of the free-form prism lens is disposed towards the eye of the user (Fig. 14 a and b. Border shows eye cover 1402 to be on the eye side of the lens and states that it blocks light from other sources).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Border and further in view of Sugihara et al. (PGPUB 20130182334).

Regarding claim 2, modified Cheng does not disclose wherein the first assembly has first attachment features such that lateral motion of the first assembly across the user's horizontal field of view when attached to a body of the NR2I system is made possible prior to fixing the assembly into position when the assembly is aligned to an eye of the user; and
lateral motion of the first assembly maintains the first microdisplay at the predetermined position relative to the first surface of the first free-form prism lens since the first microdisplay and the first free-form lens are each fixedly attached to the first casing of the first assembly.
However, Sugihara teaches a head mounted display wherein the first assembly has first attachment features such that lateral motion of the first assembly across the user's horizontal field of view when attached to a body of the NR2I system is made possible prior to fixing the assembly into position when the assembly is aligned to an eye of the user (Prism 1501 is shown to be adjusted laterally with the display in Fig. 15 of Sugihara and please also see [0009]-[0011]); and
lateral motion of the first assembly maintains the first microdisplay at the predetermined position relative to the first surface of the first free-form prism lens since the first microdisplay and the first free-form lens are each fixedly attached to the first casing of the first assembly (Prism 1501 is shown to be adjusted laterally with the display in Fig. 15 of Sugihara and please also see [0009]-[0011]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Cheng and Sugihara such that the display and prism were laterally movable motivated by improving image quality for a wider variety of wearer head sizes and shapes.

Claim(s) 9, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Border and further in view of Komatsu et al. (JP2013200555).

Regarding claim 9, Cheng does not disclose wherein: 
a remainder of a second surface of the first free-form prism lens has a coating applied to block light transmitted through the first free-form prism lens wherein the remainder of the second surface of the first free-form prism-lens is defined as the second surface of free-form prism lens minus a predetermined region of the second surface and the predetermined region is defined as that portion of the second surface of the first-free form lens from which the image-light from the first microdisplay exits towards the eye of the user; and
the second surface of the first free-form prism lens is disposed towards the eye of the user.
However, Komatsu teaches that the head-mounted display may include a remainder of a second surface of the first free-form prism lens has a coating applied to block light transmitted through the first free-form prism lens wherein the remainder of the second surface of the first free-form prism-lens is defined as the second surface of free-form prism lens minus a predetermined region of the second surface and the predetermined region is defined as that portion of the second surface of the first-free form lens from which the image-light from the first microdisplay exits towards the eye of the user (S45 maybe be covered with a non-transmissive reflective coating); and
the second surface of the first free-form prism lens is disposed towards the eye of the user (Fig. 3 where S45 is on the eye side of the device).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cheng and Komatsu such that a remainder of the second surface light-blocking layer motivated by improving light reflectivity within the system.

Regarding claim 26, modified Cheng does not disclose wherein a remainder of a second free-form surface of the free-form prism lens has a coating applied to block light transmitted through the free-form prism lens wherein the remainder of the second free-form surface of the free-form prism-lens is defined as the second free-form surface of free-form prism lens minus a predetermined region of the second free-form surface and the predetermined region is defined as that portion of the second free-form surface of the free-form prism lens from which the image-light from the microdisplay exits towards the eye of the user; and 
the second free-form surface of the free-form prism lens is disposed towards the eye of the user.
However, Komatsu teaches that the head-mounted display may include a remainder of a second free-form surface of the free-form prism lens has a coating applied to block light transmitted through the free-form prism lens wherein the remainder of the second free-form surface of the free-form prism-lens is defined as the second free-form surface of free-form prism lens minus a predetermined region of the second free-form surface and the predetermined region is defined as that portion of the second free-form surface of the free-form prism lens from which the image-light from the microdisplay exits towards the eye of the user (S45 maybe be covered with a non-transmissive reflective coating); and
the second surface of the first free-form prism lens is disposed towards the eye of the user (Fig. 3 where S45 is on the eye side of the device).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cheng and Komatsu such that a remainder of the second surface light-blocking layer motivated by improving light reflectivity within the system.

Regarding claim 27, modified Cheng does not disclose wherein a remainder of a second free-form surface of the free-form prism lens has a coating applied to block light transmitted through the free-form prism lens wherein the remainder of the second free-form surface of the free-form prism-lens is defined as the second free-form surface of free-form prism lens minus a predetermined region of the second free-form surface and the predetermined region is defined as that portion of the second free-form surface of the free-form prism lens from which the image-light from the microdisplay exits towards the eye of the user; and 
the second free-form surface of the free-form prism lens is disposed towards the eye of the user.
However, Komatsu teaches that the head-mounted display wherein a remainder of a second free-form surface of the free-form prism lens has a coating applied to block light transmitted through the free-form prism lens wherein the remainder of the second free-form surface of the free-form prism-lens is defined as the second free-form surface of free-form prism lens minus a predetermined region of the second free-form surface and the predetermined region is defined as that portion of the second free-form surface of the free-form prism lens from which the image-light from the microdisplay exits towards the eye of the user (S45 maybe be covered with a non-transmissive reflective coating); and
the second surface of the first free-form prism lens is disposed towards the eye of the user (Fig. 3 where S45 is on the eye side of the device).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cheng and Komatsu such that a remainder of the second surface light-blocking layer motivated by improving light reflectivity within the system.

Regarding claim 30, modified Cheng does not disclose wherein a remainder of a second free-form surface of the free-form prism lens has a coating applied to block light transmitted through the free-form prism lens wherein the remainder of the second free-form surface of the free-form prism-lens is defined as the second free-form surface of free-form prism lens minus a predetermined region of the second free-form surface and the predetermined region is defined as that portion of the second free-form surface of the free-form prism lens from which the image-light from the microdisplay exits towards the eye of the user; and 
the second free-form surface of the free-form prism lens is disposed towards the eye of the user.
However, Komatsu teaches that the head-mounted display wherein a remainder of a second free-form surface of the free-form prism lens has a coating applied to block light transmitted through the free-form prism lens wherein the remainder of the second free-form surface of the free-form prism-lens is defined as the second free-form surface of free-form prism lens minus a predetermined region of the second free-form surface and the predetermined region is defined as that portion of the second free-form surface of the free-form prism lens from which the image-light from the microdisplay exits towards the eye of the user (S45 maybe be covered with a non-transmissive reflective coating); and
the second surface of the first free-form prism lens is disposed towards the eye of the user (Fig. 3 where S45 is on the eye side of the device).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cheng and Komatsu such that a remainder of the second surface light-blocking layer motivated by improving light reflectivity within the system.



Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. 

Regarding applicant’s remarks on page 12, the applicant states that claim 5 was amended to overcome the 112 rejection. Claim 5 includes “a first surface of the first free-form prism-lens…has features that are rotationally symmetric about an axis of the first surface…”. The first surface has the same issues discussed above as the second surface, which applicant has amended. If the first surface is not free-form, then the office suggests clarifying the shape of the first surface using citations from their specification. If the first surface is free-form the applicant should amend in the same fashion as they have done for the second surface. If the first surface is free-form but still has rotationally symmetric features, then the office would thoughtfully consider applicant arguments in support of the language. 
With respect to applicant’s remarks on page 14, the applicant asserts that the Cheng design includes a vertically oriented prism and supports their position by stating “…evident from the reference axes of X (horizontal axis) being left to right of the user's head, Y (vertical axis) being up/down with respect to the user's head and Z being away from the user's eye.” The applicant goes on to state that the display of Cheng is placed above the user’s eyes. The applicant does not cite where this is taught in Cheng. The office respectfully disagrees. Nowhere in Cheng is it taught that the display of the optical system is located above the eye. Further, the selection of a direction of the X, Y and Z axes of the coordinate system is arbitrary and cannot be used to support an argument of the placement of the display. The display is clearly represented has having a wider horizontal field of view (FOV) compared to a vertical FOV as seen in Fig. 11 (where the horizontal view is wider than the vertical) and Table 1. Table 1 provides an active display area which has a wider horizontal area (12.7 mm x 9.0 mm), wider resolution (800 x 600 pixels) and explicitly wider horizontal FOV (45⁰ H x 32⁰ V). Still further, Fig. 4A provides a representation of a similar system from USPAT 5959780 that includes a system having optics at the wearer’s temples yet using the same coordinate system as Cheng (See Fig. 1 and then Figs. 23 and 27). 
Finally, even supposing applicant’s assessment of the arrangement of Cheng is accurate, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). If applicant is correct, then simply rotating the prism 90 degrees to be placed at the temples of a wearer would result in the claimed feature of a wider horizontal field of view. Border teaches a display system having such a display arrangement (at least Fig. 117). Such a modification would be obvious and motivated by improving comfort and portability. Because Cheng does not explicitly state the display is vertical or horizontal, the office has relied on Border to teach this feature. However, USPAT 5959780 could be used in future rejections for teaching the orientation of the display with respect to the user and FOVs. 
With respect to applicant’s remarks in the second paragraph of page 14, the office respectfully disagrees. Applicant’s argument relies on the same assumptions made in the first paragraph, which the office addressed above.
With respect to applicant’s remarks on page 15 paragraphs 3-5, the office respectfully disagrees. In light of the above, the office is not convinced that Cheng does not disclose the internal folding of the light occurs along the same orientation as the wider horizontal FOV of the display. Further, even in the event that Cheng does not disclose this configuration, merely rotating the display by 90⁰ would satisfy the limitations of the claim. One of ordinary skill would consider rotation of the display in order to provide a display with different aspect ratios for an improved viewing experience for particular content.
With respect to applicant’s remarks on page 16 second paragraph, the applicant amended claim 8 to specify that the second surface was towards the eye of the user. However, [0272]-[0273] discuss eye cover 1402, which is seen in Fig. 14 a and b. Border shows eye cover 1402 to be on the eye side of the lens and states that it blocks light from other sources.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123. 


Conclusion
                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872